Grant, J.
(after stating the facts). The sole question raised by the defense is that the court erred in not directing a verdict for the defendant for the reason that no negligence was shown. The learned counsel for defendant cite no cases in support of their contention. Perhaps no parallel case can be found.
Evidently such a hidden obstruction, considering the character of the soil, is dangerous in wet weather. The rails should have been taken up when the side track was discontinued. If the side track had been in use, any one could see that it was connected with the main track, and *188would naturally take steps to cross it as near as possible at right kngles. We think such an act was negligence, as a matter of law, and that the condition had existed so long that the city, as a matter of law, must be presumed to have had notice of it.
Judgment affirmed.
Moore, C. J., and Carpenter, McAlvay, and Blair, JJ., concurred.